 
THIRD AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
 
This Third Amendment to Loan & Security Agreement is entered into as of February
15, 2011, (the “Amendment”) by and between PENINSULA BANK BUSINESS FUNDING, a
division of THE PRIVATE BANK OF THE PENINSULA (“Bank”) and OPTEX SYSTEMS, INC.
(“Borrower”)
 
RECITALS
 
Borrower and Bank are parties to that certain Loan & Security Agreement dated as
of March 4, 2010 as amended from time to time including that certain First
Amendment to Loan & Security Agreement dated as of August 3, 2010 and that
certain Second Amendment to Loan & Security Agreement dated as of November 29,
2010 (collectively the “Agreement”). The parties desire to amend the Agreement
in accordance with the terms of this Amendment.
 
NOW THEREFORE, the parties agree as follows:
 
1.
“Revolving Line” means a credit extension of up to One Million ($1,000,000).

 
2.
“Revolving Maturity Date” means April 15, 2011.

 
3.
Section 2.3(a) (ii) Minimum Interest is amended to read as follows:

 
Irrespective of the amount of Advances outstanding from time to time, Borrower
shall pay Bank a minimum interest payment of not less than Eight Thousand Five
Hundred ($8,500) per quarter (the “Minimum Interest Payment”)
 
4.            Section 6.8 EBITDA is deleted in its entirety
 
5.            Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall remain in full force and effect in accordance with its terms.
Except as expressly set forth herein, the execution, delivery, and performance
of this Amendment shall not operate as a waiver of, or as an amendment of, any
right, power, or remedy of Bank under the Agreement, as in effect prior to the
date hereof, or the Security Agreement.
 
6.            This Amendment may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Amendment. In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof. Notwithstanding the foregoing, Borrower
shall deliver all original signed documents requested by Bank no later than ten
(10) Business Days following the date of this Amendment.
 
7.             As a condition to the effectiveness of this Amendment, Bank shall
have received, in form and substance satisfactory to Bank, the following:

 
(a)        this Amendment, duly executed by Borrower.
 
(b)        such other documents and completion of such other matters, as Bank
may reasonably deem necessary or appropriate.

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

 
OPTEX SYSTEMS, lNC.
     
By:
Karen Lea Hawkins
     
Title:
VP Finance / Controller       
PENINSULA BANK BUSINESS FUNDING, A DIVISION
OF THE PRIVATE BANK OF THE PENINSULA
     
By:
       
Title:
 



 
 

--------------------------------------------------------------------------------

 